Name: Council Regulation (EEC) No 3034/92 of 19 October 1992 amending, for the fourteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  natural environment
 Date Published: nan

 23 . 10. 92 Official Journal of the European Communities No L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3034/92 of 19 October 1992 amending, for die fourteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3094/86 is hereby amended as follows : 1 . The first paragraph of Article 1 ( 1 ) shall be replaced by the following : * 1 . This Regulation shall apply to the taking and landing of fishery resources occurring in all maritime waters under the sovereignty or jurisdiction of the Member States, except as otherwise provided for in Article 6 ( 1 ) (b), Article 9 (17) and Article 9a (4), and situated in one of the following regions Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the non-selective use of purse seines on schools of tuna and other species of fish found in association with or in close proximity to marine mammals may result in the poindess catching and killing of such mammals ; Whereas the mortality of marine mammals as a result of the use of purse seines has aroused concern among the public and within the fishing industry ; Whereas the importance of this issue and the interest it has received at international level are attested to by the report approved by the European Parliament on fishing with purse seines ; Whereas, when properly and responsibly conducted, the use of purse seines is an effective method of fishing solely for the desired target species ; whereas under such circumstances it no longer represents a threat to the conservation of marine mammals ; Whereas, therefore, Regulation (EEC) No 3094/86 (2) should be amended accordingly, 2. The following shall be added to Article 9 : *17. It shall be prohibited to undertake encircle ­ ments with purse seines on schools or groups of marine mammals when aiming to catch tuna or other species of fish. Notwithstanding Article 1 ( 1 ), this paragraph shall apply to all vessels flying the flag of, or registered in, a Member State in all waters under the sovereignty or jurisdiction of the Member States as well as outside these waters.' Article 2 (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 288, 11 . 10. 1986, p. 1 . Regulation as last amended by Council Regulation (EEC) No 2120/92 (OJ No L 213, 29. 7. 1992, p. 3). This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. No L 307/2 Official Journal of the European Communities 23 . 10 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1992. For the Council The President D. CURRY